Citation Nr: 1512127	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee, status-post anterior cruciate ligament ("ACL") reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2009.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida.  In that decision, the RO granted service connection for migraine headaches, assigning a noncompensable disability evaluation, effective March 8, 2009, and granted service connection for right knee, status-post ACL reconstruction, assigning a 10 percent disability evaluation, effective March 8, 2009.  In a subsequent October 2012 rating decision, the RO increased the Veteran's disability rating for migraine headaches to 30 percent for the entire appellate period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Despite the assignment of an increased initial disability evaluation, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal"). 

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.

Finally, the claims file reflects that the Veteran was previously represented by the Florida Department of Veterans' Affairs (as reflected in a March 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In August 2013, the Veteran filed a VA Form 21-22 appointing The American Legion as his representative.  The Board recognizes the change in representation.



FINDINGS OF FACT

1.  The Veteran's migraines are manifested by characteristic prostrating attacks occurring on an average of once a month, without evidence of severe economic inadaptability.

2.  The Veteran's right knee disorder, status-post anterior cruciate ligament (ACL) reconstruction, has been manifested throughout the period on appeal by pain and limited range of motion with symptoms and flare-ups of tenderness, effusion, and giving way, requiring a brace to ambulate; there is no competent evidence of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2014).

2.  The criteria for an initial rating of 20 percent, but no higher, for a right knee disorder, status-post anterior cruciate ligament (ACL) reconstruction, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5024, 5260-5261 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Because the appeal of the initial ratings assigned the Veteran's service-connected migraines and right knee disorder stem from the grant of service connection for these disabilities, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He additionally has not alleged any notice deficiency during the adjudication of his claims.  See Sanders, 129 S. Ct. 1696.

Concerning the duty to assist, the Veteran's lay statements and argument in support of his claims, service treatment records, and VA treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  Additionally, pursuant to the Board's remand, the RO obtained and associated with the claims file all available records of recent VA treatment for his disabilities.  The Veteran has not since identified any other records or evidence he wished to submit or have VA obtain.  Accordingly, the Board finds that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  


The Veteran was also provided VA Compensation and Pension examinations to determine the ongoing severity of these conditions, including specifically in August 2009 and March 2014.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected disorders.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II. Legal Criteria for Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014).


III.  Analysis

The Veteran contends that he should be granted increased ratings for his migraine headache and right knee disabilities.  He maintains that the current disability evaluations do not adequately reflect the true severity of his disabilities.

(i)  Migraine Headaches

The Veteran is currently in receipt of an initial 30 percent rating, effective March 8, 2009, for migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under this Code, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months, and a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1530 (32nd Ed. 2012), in which "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

In evaluating the medical evidence of record, the Board finds that the symptoms associated with the Veteran's migraine headaches do not warrant a rating higher than the 30 percent rating already assigned.  Specifically, at the August 2009 VA examination, the Veteran reported experiencing weekly attacks, lasting longer than 2 days, less than half of which were prostrating.  See August 2009 VA Examination Report (noting functional effects of the migraines on activities of daily living including moderate effects on chores, shopping, and travelling; no effects on feeding, bathing, dressing, toileting, and grooming; and preclusive effects on exercise, sports, and recreation).  At the February 2014 VA examination, the Veteran reported headaches occurring once per month and lasting for 1-2 days, characterized by "sharp pain usually in one side of the head" and non-headache symptoms, including nausea, sensitivity to light, and sensitivity to sound.  Therefore, the Board finds that the evidence demonstrates migraine symptomatology more closely approximating characteristic prostrating attacks occurring on an average once a month.  See 38 C.F.R. § 4.124(a), DC 8100.

The Veteran has not reported, and the evidence does not show, that these attacks are productive of severe economic inadaptability or that they could be classified as very frequent completely prostrating and prolonged attacks, as would be required for the assignment of a 50 percent rating.  See id.  See also February 2014 VA Examination Report (finding that the Veteran's headache condition does not affect his ability to work).

Accordingly, because the preponderance of the evidence is against an initial rating in excess of 30 percent for migraine headaches, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 C.F.R. §§ 4.3, 4.7.


(ii)  Right Knee Disability

The Veteran is in receipt of an initial 10 percent rating, effective March 8, 2009, for his right knee disorder, status-post ACL reconstruction, under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5261 for painful limited motion.  See 38 C.F.R. § 4.27 (providing that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Diagnostic Code 5024 provides ratings for tenosynovitis.  38 C.F.R. § 4.71a (2014).  The rating criteria specify that the diseases listed under this Code will be rated on limitation of motion of affected parts.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  Diagnostic Code 5260 provides for a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.  Id.  Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse. 38 C.F.R. § 4.45 (2014).

The provisions of sections 4.40 and 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2014).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Other Diagnostic Codes relevant to knee disabilities include 5256, 5257, 5258, 5259, 5262, and 5263.  Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5258 provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a 

Diagnostic Code 5259 provides for the assignment of a single 10 percent rating for removal of the semilunar cartilage, symptomatic.  Id. 

Diagnostic Code 5262 provides for assignment of a 10 percent rating for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is available for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is assigned when there is malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  Id.

Finally, Diagnostic Code 5263 provides for assignment of a 10 percent rating for genu recurvatum with weakness and instability in weight bearing objectively demonstrated.  Id.

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Turning to the evidence of record, on VA examination in August 2009, the Veteran reported experiencing right knee pain and loss of sensation.  The examiner noted symptoms including giving way, pain, repeated effusions, tenderness, and moderate weekly flare-ups of knee symptoms lasting 1 to 2 days precipitated by walking or standing and alleviated by rest and elevation.  It was also noted that the Veteran required a knee brace for walking.  Right knee flexion was to 130 degrees with normal extension.  There was no evidence of increased pain of additional limitation of function following repetitions.  X-rays of the right knee reflected an impression of "small suprapatellar effusion[; p]ossible small loose bodies[; l]ikely previous ACL reconstruction changes."  The examiner found that the right knee disability was productive of functional effects on activities of daily living including moderate effects on chores, shopping, and travelling, and no effects on feeding, bathing, dressing, toileting, and grooming.  The right knee disorder additionally prevented participation in exercise, sports, and recreation.

VA treatment records reflect that the Veteran has undergone periodic steroid injections to treat his right knee symptoms.  See, e.g., November 2012 VA Orthopedic Follow-up Note (reflecting that the Veteran presented with continuing right knee pain, worse in parapatellar area, consistent with chondromalacia, and that he received a corticosteroid injection into the right knee joint).  Additionally, a May 2012 VA Post-deployment Ambulatory Care Note showed medial joint line tenderness or lateral joint line tenderness, but noted no effusion, no bursa tenderness, and a negative draw test.  See also April 2011 VA Post Deployment Ambulatory Care Note (reporting continued right knee pain, especially when walking, but noting a good range of movement); July 2012 VA Orthopedic Surgery Consult (reflecting full range of motion and no effusion, normal Lachman test, and no medial joint line pain, with an impression of "chondromalacia right knee; post ACL reconstruction in good position").


On VA knee examination in February 2014, the Veteran reported that his knee disorder is "getting worse, [and that he] can't bend down, [and] can't kneel." He additionally described "sharp pain in the knee with stiffness," for which he was prescribed pain medication and intra-articular steroid injections.  The VA examiner provided a diagnosis of "Chondromalacia right knee; post ACL reconstruction" and noted that the condition required regular use of a brace.  Flexion was to 110 degrees with no objective evidence of painful motion.  There was no limitation of extension.  The examiner found no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  No additional functional or other limitation or other pertinet symptoms were noted.  The examiner additionally found that "[i]t would be resorting to speculation to provide an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and to describe any such additional limitation due to pain, weakness, fatigability or incoordination; as well as to express in terms of the degrees of additional ROM loss due to pain on use or during flare-ups."

Based on the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, when considering the noted flare-ups and functional limitations, the pain, tenderness, effusion, and giving way, and the bracing and intra-articular steroidal injections required, the Veteran's right knee disorder, status-post ACL reconstruction, more closely approximates the criteria for a 20 percent rating, but no higher.  See 38 C.F.R. § 4.71a, DCs 5024, 5260, 5261.  See also Mitchell, 25 Vet. App. at 43; DeLuca, 8 Vet. App. at 206 -07; 38 C.F.R. §§ 4.40, 4.45.  In this regard, the Board notes that none of the available range of motion measurements meets the criteria for this higher 20 percent rating.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  See also February 2014 VA Examination Report (reflecting flexion limited to 110 degrees, and no limitation of extension).  In fact, the range of motion measurements (at worst, full extension to 0 degrees and flexion limited to 110 degrees) do not even meet the criteria for the assignment of a 0 percent rating under DC 5260 or DC 5261.  The Veteran's knee disability is, however, productive of additional functional limitation beyond what is reflected in his range of motion measurements.  The August 2009 VA examiner reported that the Veteran's condition was productive of moderate functional effects in the activities of daily living of chores, shopping, and travelling, and that his knee disorder precluded his participation in exercise, sports, and recreation.  Additionally, VA records throughout the pendency of the appeal reflect that he requires the use of a brace for ambulating.  See, e.g., August 2009 VA Examination Report; February 2014 VA Examination Report.  Importantly, the Veteran's knee disability has also been found to be productive of giving way, repeated effusions, tenderness, and weekly flare-ups of moderate knee symptoms lasting 1 to 2 days precipitated by walking or standing which require rest and elevation.  

Accordingly, given the Veteran's overall disability picture, and taking into account his functional limitations, including during flare-ups, the Board concludes that an increased initial 20 percent rating, but no higher, is warranted for the Veteran's right knee condition for the entire appellate period.

A higher 30 percent rating under DCs 5260 and/or 5261 is unwarranted because, as noted, he has not demonstrated right knee flexion limited to 15 degrees or less, or extension limited to 20 degrees or more.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  

Furthermore, there is no evidence suggesting that the Veteran has had ankylosis of the knee, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim.  Thus, DC's 5256, 5257, 5258, 5259, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a.


IV.  Extraschedular Consideration

With regard to extraschedular consideration, there is no evidence that the Veteran's migraine headaches or right knee disorder are manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The symptoms and functional impairment caused by his right knee disorder, including painful limited motion, giving way, tenderness, and the use of a brace for ambulation, are adequately contemplated by, and indeed directly addressed by, sections 4.40, 4.45, and 4.59 of the regulations, as well as by the schedular criteria set forth in DCs 5024, 5260, and 5261, as discussed above.  See 38 C.F.R. §§ 4.71a.  Similarly, the symptoms of his migraines, including monthly prostrating attacks, are directly addressed by the ratings schedule, specifically by DC 8100.  See 38 C.F.R. § 4.124a, DC 8100 (2014).  There are no symptoms attributable to his service-connected right knee disorder or his migraines that are left uncompensated or unaccounted for by the assignment of schedular ratings.  A comparison of these disabilities with the applicable schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  There is no indication that the symptoms and clinical findings pertaining to his right knee disorder and/or his migraines are otherwise exceptional or unusual for these types of disabilities or that they are not adequately compensated by the ratings already assigned, as discussed above.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).


Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 30 percent for migraines is denied

Entitlement to an initial rating of 20 percent, but no higher, for the right knee disorder, status-post ACL reconstruction, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


